Citation Nr: 0624904	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  06-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an earlier effective date than March 31, 1999, 
for service connection for peptic ulcer disease, status post 
subtotal gastrectomy and gastroduodenostomy (hereinafter, 
"peptic ulcer disease").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from February 1943 
to March 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, granting service connection for peptic ulcer disease, 
effective from March 31, 1999. 

By a signed February 2006 statement, the veteran's 
representative informed that the issue of entitlement to 
service connection for hearing loss addressed at the June 
2004 hearing was not intended to be on the VA Form 9, and was 
not intended to be appealed.  The representative thereby 
withdrew that issue from appeal.  Though a claim generally 
remains open until a final action on the claim, once a claim 
is withdrawn it no longer exists.  Hanson v. Brown, 9 Vet. 
App. 29 (1996).  Accordingly, a claim for service connection 
for hearing loss is not before the Board.

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  The veteran submitted a request to reopen a claim for 
service connection for peptic ulcer disease on March 31, 
1999.  Service connection had been denied by Board decision 
of December 1996.

2.  The veteran has not claimed clear and unmistakable error 
(CUE) in a prior RO or Board decision.  

3.  Service (military) records were not the basis of 
reopening the veteran's claim for service connection for 
peptic ulcer disease.  A medical opinion was entered into the 
record in August 2000 that indicated that in-service symptoms 
were likely indicative of ulcers, for which appellant had 
been subsequently treated.
CONCLUSION OF LAW

The legal criteria for an effective date prior to March 31, 
1999 for the grant of service connection for peptic ulcer 
disease have not been met. 38 U.S.C.A. §§ 1110, 5103A, 
5110(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.105, 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

The claim for an earlier effective date for the grant of 
service connection for peptic ulcer disease is a downstream 
issue from that of entitlement to service connection for 
peptic ulcer disease, which service connection claim was 
resolved by the March 2001 rating action granting service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997). VA's 
General Counsel has held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent. VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion. 38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below, information in the folder 
provides sufficient information to allow a decision to be 
entered on the matters decided herein.  

March 2004 and April 2005 VCAA notice letters, as well as an 
October 2005 development letter, addressed the claim for an 
earlier effective date for peptic ulcer disease.  The veteran 
was appropriately informed of the basis of assignment of the 
effective date for that service connection by a November 2005 
statement of the case.  By that November 2005 statement of 
the case the veteran was appropriately informed of the rules 
governing effective dates, including as applicable to his 
particular claim for an earlier effective date for service 
connection for peptic ulcer disease.  That statement of the 
case evaluated the effective date issue de novo.  

The veteran informed of several treatment records in the 
course of appeal, and provided authorization to obtain these 
private treatment records.  All authorized records were 
requested, and all obtained records, both VA and private, 
were associated with the claims folders.  The veteran was 
duly informed of any failures to obtain records, which in 
this case was only due to unavailability of private records, 
as informed by replies to requests for private records.  
There is no indication that further evidentiary development 
presents a reasonable possibility of furthering the veteran's 
claim.  This is particularly the case here, since the earlier 
effective date issue here turns on an issue of law, not fact, 
as discussed below.  38 C.F.R. §§ 3.105, 3.400.  The 
veteran's denial of an earlier effective date is based on the 
correct date already being assigned under law, based on the 
date of receipt of request to reopen the claim for service 
connection.  That date of receipt of claim is not in 
question, and, as discussed below, exceptions to that general 
rule - the date of receipt of the request to reopen serving 
as the effective date for service connection - are not here 
for application.  38 U.S.C.A. §  5110 (a),(i); 38 C.F.R. §§ 
3.105, 3.400.

The veteran testified at a hearing before a hearing officer 
at the RO in June 2004.  By a January 2006 signed reply to RO 
query regarding hearing options, the veteran informed that he 
did not want another hearing to address his appealed claim.  
He has not indicated any desire to further address his appeal 
that has not been afforded him.  The issue of an earlier 
effective date for service connection here addressed would 
not be informed by a VA examination, and hence none need be 
afforded the veteran in development of his claim.  The Board 
finds that the veteran has been given appropriate notice and 
opportunity to respond and support his claim on appeal.

The Court has recently held, in this regard, that an error is 
not prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, supra, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the Mayfield case, 
the Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify.  Mayfield v. Nicholson.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As determined and explained below, an effective 
date earlier than March 31, 1999 is not warranted for service 
connection for peptic ulcer disease.  Only effective date is 
implicated in this question, and the veteran was amply 
notified of this elements and offered assistance in its 
development in the course of the appealed claim, as discussed 
above, as well as in the course of development of the 
underlying claim for service connection for peptic ulcer 
disease. 

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date Claim for Service Connection for 
Peptic Ulcer Disease

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006).  

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  The effective date from a grant 
resulting from a reopened claim can be no earlier than the 
date of receipt of that request to reopen, unless a clear and 
unmistakable error was committed in a prior decision, or 
unless the new and material evidence resulted from correction 
of military records. 38 U.S.C.A. § 5110 (a),(i) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.105, 3.400 (2005).

By February 2003 and March 2004 submissions, as well as by 
other statements, the veteran variously argued that his grant 
of entitlement to service connection for peptic ulcer disease 
should have been effective from the date he filed his first 
claim for service connection in 1993, or earlier still, from 
August 1973, when he was forced to retire from his employment 
due to his peptic ulcer disease.  Additionally, by a January 
2006 VA Form 9 the veteran contended that his claim for 
service connection for peptic ulcer disease should not have 
been denied in 1993, because there was sufficient evidence to 
support a grant at that time.  He also felt that service 
connection should not have been taken away in 1954.  Finally 
it is contended that he should not be penalized because the 
exposure to mustard gas was kept secret for many years.

The Board cannot discern the reasoning behind the veteran's 
argument regarding taking away of service connection in 1954, 
since service connection was never granted prior to 1954 for 
peptic ulcer disease.  Rather, a September 1954 rating action 
reduced a rating from 10 percent to 0 percent for 
hemorrhoids, and there is no indication that the veteran's 
peptic ulcer disease, the subject of the current claim, is 
related to those long ago service-connected hemorrhoids.  

Additionally, he has not claimed that clear and unmistakable 
error (CUE) was committed in 1993, or in the Board decision 
in December 1996 following appeal of that 1993 claim.  
(Because the September 1993 RO decision was appealed, that 
decision was subsumed, for finality purposes, in the December 
1996 Board decision.)  Rather, the substance of his argument 
regarding the prior denials seems to be that the facts as 
presented were not appropriately weighed.  

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.   The Court has held that "simply 
to claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."   Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); en banc review denied, February 2, 1994.  
"Obvious error of fact or law" is among the criteria listed 
in the regulations for revising a Board decision.   
38 U.S.C.A. §§ 7103, 7111 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1000 (2005).  Accordingly, the Board concludes that no 
claim of CUE in any prior decision has been filed with regard 
to the claim of entitlement to an earlier effective date for 
service connection for peptic ulcer disease.  

The Board notes that medical evidence in support of service 
connection, or medical evidence of severity of his peptic 
ulcer disease at a particular point in the past cannot be a 
basis of an earlier effective date for service connection in 
this case.  As noted above, the earliest effective date for 
service connection in the case of a request to reopen may be 
the date of receipt of claim, except where CUE is claimed in 
a prior decision or where the new and material evidence to 
reopen the claim resulted from correction of military 
records.  38 U.S.C.A. §  5110 (a),(i); 38 C.F.R. §§ 3.105, 
3.400.  The provision regarding correction of military 
records is not applicable in this case, as there was no such 
correction in this case as a basis of reopening the claim.  
Rather, the evidence of the veteran's participation in 
vesicant agent tests was considered by the RO and the Board 
prior to the Board's denial of the claim in December 1996, 
and medical evidence of a causal link between service and the 
veteran's peptic ulcer disease, on which the RO's March 2001 
grant of service connection effective from March 31, 1999 was 
based, was added to the claims folder subsequent to the 
December 1996 Board decision, and was new medical opinion 
evidence, not newly-obtained service (military) records.  

In this case, after the March 1999 reopening, there was a 
medical opinion obtained that established a relationship 
between in-service symptoms and current findings.  This 
evidence was new and material as the record does not reveal 
such etiological relationship was competently made prior to 
that time.  It is this opinion, entered in August 2000, that 
provided the basis for the grant in this case.  There remains 
no established relationship between this pathology and the 
exposure to mustard gas.

The veteran here argues that because he was bound to secrecy 
regarding the vesicant agent test in which he participated in 
service, and because that secrecy restriction was only 
recently lifted to permit him to present his claim for 
service connection based on that exposure, he should be 
allowed an earlier effective date for his claim, based on the 
onset of his peptic ulcer disease many years earlier and 
secrecy preventing him from then submitting a claim based on 
vesicant agent exposure.  The Court's decision in a past case 
is instructive.  The Court held that, in cases involving 
exposure to specified vesicant agents (mustard gas and 
Lewisite) under 38 C.F.R. § 3.316, the burden of submitting a 
claim is a relaxed standard rather than the then-generally-
applicable well-grounded standard. Specifically, the Court 
held that under 38 C.F.R. § 3.316 "the veteran is relieved of 
his burden of providing medical evidence of a nexus between 
the current disability and the in-service exposure. . . . The 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions [of the regulation] 
are met. The reason behind this relaxed standard is the 
circumstances [of secrecy] surrounding the testing of mustard 
gas." Pearlman v. West, 11Vet. App. 443 (1998).  Thus, the 
Court and applicable regulations have recognized the secrecy 
surrounding vesicant agent testing, and have accommodated 
veterans' claims for service connection on a more lenient 
basis.  However, it is not the place of the Board to 
determine what further accommodations should be made based on 
the admitted secrecy of those tests in which the veteran 
participated.  Hence, while the Board appreciates the 
veteran's argument in favor of allowing an earlier effective 
date for service connection for peptic ulcer disease, the 
Board may not grant a benefit not permitted in laws and 
regulations.  In any event, service connection was granted 
based on obtained medical opinions that gastrointestinal 
disability developed in service which was causally associated 
with current peptic ulcer disease, and was not based on 
vesicant agent exposure.  

The laws governing earlier effective date claims are 
circumscribed, as discussed above.  Absent a basis in law to 
support the veteran's basis of claim for an effective date 
for service connection for peptic ulcer disease earlier than 
the March 31, 1999 date of receipt of the request to reopen 
the claim, the earlier effective date claim must be denied as 
a matter of law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400;  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 31, 1999, for the grant 
of service connection for peptic ulcer disease, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


